Citation Nr: 0309010	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  95-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Y. B. 


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for a total 
rating for compensation based on individual unemployability 
due to a service-connected disability.  The veteran filed a 
timely appeal to this adverse determination.  The veteran's 
claims file was subsequently transferred to the RO in 
Detroit, Michigan.

The Board observes that this matter was previously before the 
Board in August 1997, November 1998, and March 2001, at which 
time it was remanded to the RO for further development.  At 
the time of the most recent Board remand in March 2001, it 
was determined that a remand was required in order to attempt 
to obtain a copy of the Social Security Administration's 
disability benefits determination, as well as copies of the 
medical evidence on which this decision was based.  These 
have since been obtained and associated with the veteran's 
claims file.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran is currently service connected for the sole 
disability of bronchial asthma, rated at 60 percent 
disabling.

3.  The veteran's service-connected asthma does not preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to a 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); see also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his total rating claim, as well as notice of the 
specific legal criteria necessary to substantiate his claim.  
The Board concludes that discussions as contained in the 
initial rating decision dated in June 1996, in the 
supplemental statements of the case (SSOCs) issued in May 
1996, June 1998, March 2000, July 2000, and October 2002, in 
the Board remands dated in August 1997, November 1998, and 
March 2001, and in extensive correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in October 2002, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his entire 
military personnel records jacket, post-service private 
inpatient and outpatient treatment notes, very extensive VA 
inpatient and outpatient treatment notes, mental health 
treatment notes, and examination reports, the veteran's 
entire Social Security file, including medical records, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in September 1995, and a transcript of this 
testimony has been associated with the veteran's claims file.  
The RO has obtained all pertinent records regarding the issue 
on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has a single service-connected 
disability, that disability must be rated as 60 percent 
disabling or more before a total rating may be assigned.  38 
C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in claims for a total rating based on 
individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran has been awarded a 60 percent 
disability rating for his single service-connected disorder, 
thus meeting the statutory threshold, and thus consideration 
of entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is warranted. 

In January 1995, the veteran underwent a VA general medical 
examination.  At that time, it was noted that the veteran had 
been diagnosed with asthma, and was presently on numerous 
medicines including steroids and antibiotics for treatment of 
this disorder.  In the section reserved for time lost from 
employment and reasons for time lost, the examiner stated 
"Yes, patient has been unemployed over a year with problems 
of PTSD, depression, asthma, etc.  Patient has been inpatient 
twice during that year with several months each admission."  
Final diagnoses rendered by this examiner included asthma, 
depression, alcohol/drug abuse, fungus infection of the feet, 
hypertension, tendonitis of the left elbow, and chronic 
trapezial muscle sprain.  

In light of the examiner's comments about the veteran's 
lengthy inpatient treatment in the previous year, the Board 
has reviewed the veteran's medical records from January 1994 
to January 1995 to determine the cause of these two periods 
of hospitalization.  A discharge summary from the Topeka, 
Kansas VA Medical Center (VAMC) indicates that the veteran 
was hospitalized from March 22, 1994 to May 6, 1994 for 
complaints of depression.  Treatment during these two months 
of hospitalization consisted primarily of psychiatric 
treatment, with some minimal treatment at the end of his stay 
for neck and shoulder pain, consisting of physical therapy.  
There is no indication that he sought treatment for asthma.  

The second lengthy period of hospitalization consisted of 
inpatient treatment at the Topeka, Kansas VAMC from June 25, 
1994 to July 25, 1994.  Treatment during that period 
consisted exclusively of treatment for psychiatric problems, 
including PTSD, major depression and polysubstance 
dependence, although Axis III diagnoses of asthma, chronic 
trapezius strain, tendonitis of the left elbow, hypertension, 
a fungal infection of the feet, and hemorrhoids were noted.  
At the time of discharge, the examiner stated that "I do not 
feel that with the serious level of depression and ongoing 
battles with post-traumatic stress disorder and several 
physical problems, that [the veteran] is currently 
employable."

The Board notes that during that one-year period, the veteran 
was also hospitalized for a shorter period from January 18, 
1994 to January 25, 1994 for complaints of depression and 
feelings of wanting to hurt someone.  He was treated for 
psychiatric problems and strep throat.  At the time of 
discharge, the examiner stated that "His ability to work is 
very poor at this time.  I do not feel he is able to return 
to working at this time due to his rather unstable 
psychiatric condition." 

The veteran also underwent a VA mental disorders examination 
in January 1995, at which time Axis I diagnoses of PTSD, 
major depression, history of alcohol abuse, history of 
marijuana dependence, and history of cocaine dependence were 
rendered.  Axis III diagnoses of chronic bronchial asthma, 
tendonitis of the right elbow and shoulder, history of 
nephrolithiasis right kidney, and history of alcoholic 
neuropathy were also rendered.  In his social work 
assessment, the examiner stated that the veteran was severely 
incapacitated socially and industrially, noting severe 
relationship problems, difficulty with anger, mistrust, and 
social isolation, and frequent psychiatric hospitalizations 
and treatment.  He then stated that "In my opinion, he is 
severely incapacitated social[ly] and industrially.  He 
describes serious social relationship problems and I do not 
feel he is able to maintain any type of employment."  The 
examiner discussed only the veteran's psychiatric problems in 
offering this assessment, and did not mention the veteran's 
asthma.

In September 1995, the veteran testified before an RO hearing 
officer.  At that time, he stated that he was unable to keep 
jobs because of his psychiatric problems, including 
flashbacks, auditory hallucinations, and isolation, which 
caused him to be unable to work with others.  When 
specifically asked "Is there any type of work that you 
believe that you could do"?, the veteran responded that 
"There is no kind of work that I believe I could do because 
of my isolation and my abuse throughout my life."  

In April 1999, the veteran underwent a VA respiratory 
examination, at which time it was determined that the veteran 
was suffering from bronchial asthma of moderate to severe 
degree, which was ameliorated somewhat by the use of 
bronchodilators and systemic steroids.  The examiner noted 
that was impossible to state to what degree the veteran's 
asthma was aggravated by his continuous cigarette smoking.  
He opined that the "patient's condition at this point is 
sufficiently severe to render him disabled for all but 
sedentary work."

Treatment records from Hackley Hospital, a private health 
care facility, dated from January 1987 to August 2001 
indicate that the veteran was seen at the emergency room in 
January 1987 after wheezing for several hours, and received a 
diagnosis of bronchospastic bronchitis, possible pleuritis, 
was again seen in the emergency room in February 1999 for 
chest pain on deep breathing, which was diagnosed as acute 
bronchitis and an acute asthma exacerbation, and was seen 
most recently in the emergency room in June 2000, at which 
time a diagnosis of acute bronchitis was rendered.  The 
remainder of these emergency room records and treatment notes 
were for other disorders, including sinusitis, viral 
syndrome, degenerative disc disease of the cervical spine, 
and acute ocular trauma and right eyebrow laceration 
sustained in a fight.

Treatment records from Mercy Hospital from July 1998 to 
November 2000 indicate treatment for multiple physical 
problems, including contusions, burns, migraine headaches, 
and bradycardia.  There is no indication that he was treated 
for asthma.

The veteran's claims file also contains extensive inpatient 
and outpatient treatment notes dated throughout the 1990s and 
up to 2002 from the Detroit (Allen Park) VAMC, the Topeka 
VAMC, the Battle Creek VAMC, and the Grand Rapids VAMC.  
These records primarily reflect frequent and ongoing 
treatment for a multitude of psychiatric disorders, including 
PTSD, major depression, marijuana dependence, cocaine 
dependence, alcohol abuse, and chronic dysthymia, as well as 
non-psychiatric problems including a facial angioedema, 
tendonitis in the shoulder and elbow, low back strain and 
degenerative joint disease, hypertension, fungal infections, 
a trapezius strain.  While these records do indicate 
occasional treatment for acute flare-ups of asthma 
symptomatology, several other treatment records note that the 
disorder was generally well controlled with the use of 
medications and bronchodilators.  A VA treatment record as 
recently as April 2002 noted that the veteran's asthma 
attacks only occurred once or twice per month, and that the 
veteran used nebulizers and inhalers as needed to control 
these attacks.

The Board has also recently received a copy of the veteran's 
Social Security Disability determination, showing that the 
veteran was found to be disabled for SSA disability purposes 
in November 1993, along with accompanying medical records 
which served as the basis for this award.  The Board notes 
that most of these records consist of VA records already 
contained in the veteran's claims file.  Of note is the fact 
that the initial award determination, dated in March 1994, 
determined that the veteran was disabled due to a primary 
diagnosis of an anxiety disorder, and a secondary diagnosis 
of substance addiction.  No mention was made of the veteran's 
asthma.  Similarly, a SSA continuance of disability 
determination dated in June 1998 found that the veteran was 
entitled to continuation of his disability status due to a 
primary diagnosis of major depressive disorder and a 
secondary diagnosis of PTSD.  Again, the veteran's asthma was 
not noted.  The Board also observes that the medical 
examination upon which this decision to continue the 
veteran's disability status was based, conducted in June 
1998, found diagnoses of major depressive disorder, 
recurrent, moderate to severe, PTSD, secondary to Vietnam 
service, an anxiety disorder, pain disorder associated with 
psychological factors and physical condition, and complaints 
of back pain.  The examiner then concluded the "The 
potential for the claimant becoming gainfully employed is 
guarded pending psychiatric outcome and medical outcome in 
regard to his back pain."  Asthma was neither diagnosed nor 
mentioned as a basis for his unemployability.

A review of the extensive medical evidence of record reveals 
that the veteran is not unemployable as a result of his sole 
service-connected disability of asthma, but rather as a 
result of his numerous and severe nonservice-connected 
disabilities.  While the veteran has been advised to limit 
himself to only sedentary-type employment as a result of his 
asthma, there is no indication that the veteran's asthma is 
so severe as to preclude him from engaging in any type of 
productive employment.  He has reported that he only suffers 
from asthma attacks once or twice monthly, and it appears 
from the evidence that the veteran is generally able to 
control them with the use of nebulizers and inhalers.  His 
principal complaints, treatment, and hospitalization over the 
past decade have been almost exclusively - and almost always 
primarily - for treatment of severe psychiatric disorders, 
and many treating physicians have determined that the veteran 
was unemployable due to these psychiatric problems.   

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected asthma disability, as evidenced by his 
60 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2002).  
The Board believes, in light of recent medical examinations 
and inpatient and outpatient treatment notes, that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's disorder under that 
schedule accurately reflect the veteran's overall impairment 
to his earning capacity due to his single service-connected 
disability.  Therefore, a total rating for compensation based 
on individual unemployability due to a service-connected 
disability is not warranted.



ORDER

A total rating for compensation based on individual 
unemployability due to a service-connected disability is 
denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

